Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 6/3/2022.  Claim 5 is canceled.  Claims 4, 6, 7 are pending.  Applicant’s arguments have been considered.  However, upon further consideration, the instant claims are rejected under new grounds of rejection.  Thus, claims 4, 6, 7 are finally rejected for reasons below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 2012/0064398) in view of Onozaki (JP 2015-069703).
Regarding claim 4, Kim discloses an alkali metal-sulfur-based secondary battery comprising a positive electrode, a negative electrode, and an electrolyte solution,
the positive electrode containing a carbon composite material that contains a carbon material and a sulfur-containing positive electrode active material, the carbon material having a pore volume ratio (micropores/mesopores).
Regarding pore volume ratio (micropores/mesopores) of 1.5 to 3.0, Kim discloses the micropore/mesopore ratio is of about 90:10 to 50:50 [0015].  When in this range, it may effectively adsorb and trap the eluted manganese ion [0038].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the micropore and mesopore ratio for the benefit of trapping manganese ions.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Regarding claim 4, Kim does not disclose the electrolyte solution containing a fluorinated ether represented by the following formula (1), the electrolyte solution further contains at least one selected from the group consisting of a fluorinated saturated cyclic carbonate, a fluorinated acyclic carbonate, and a fluorinated ester.  
Onozaki teaches an incombustible nonaqueous electrolytic solution for secondary batteries.  The electrolyte composition includes: at least one fluorine-containing ether compound, a fluorine-containing chain carboxylic ester compound and a fluorine-containing chain carbonate compound; a cyclic carboxylic ester compound, and an organic sulfur compound.  See Abstract.  Refer to formula 2 and 3 in Onozaki.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the electrolyte solution of Onozaki to the battery of Kim for the benefit of forming an incombustible electrolyte.

Regarding claim 7, Kim modified by Onozaki teaches a module comprising the alkali metal-sulfur-based secondary battery according to claim 4.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Kim (US 2012/0064398) in view of Onozaki (JP 2015-069703).
Regarding claim 6, Kim modified by Onozaki does not disclose nor suggest “wherein the alkali metal-sulfur-based secondary battery exhibits a single main discharge plateau on and after the second cycle, and a reaction accompanied by Li2S8 represents 5% or less of all discharge reactions”.

Response to Arguments
Arguments dated 6/3/2022 are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724